Affirmed by unpublished PER CURIAM opinion.
Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
Mohammad Reza Salami appeals the district court’s order accepting the recommendation of the magistrate judge and granting the North Carolina Agriculture & Technical State University’s motion for *354summary judgment. We have reviewed the record and find no reversible error. Accordingly, we affirm for the reasons stated by the district court. Salami v. Monroe, No. 1:07-cv-00621-JAB, 2010 WL 817483 (M.D.N.C. Mar. 4, 2010). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.
AFFIRMED